                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

LARRY L. SHIVELY,                                )
                                                 )
                Plaintiff,                       )
                                                 )
       v.                                        )      No. 2:18 CV 05 CDP
                                                 )
NANCY A. BERRYHILL, Deputy                       )
Commissioner of Operations for                   )
Social Security,1                                )
                                                 )
                Defendant.                       )

                              MEMORANDUM AND ORDER

       Plaintiff Larry L. Shively brings this action under 42 U.S.C. §§ 405 and

1383 seeking judicial review of the Commissioner’s final decision denying his

claims for disability insurance benefits (DIB) under Title II of the Social Security

Act, 42 U.S.C. §§ 401, et seq., and for supplemental security income (SSI) under

Title XVI of the Act, 42 U.S.C. §§ 1381, et seq. Because the Commissioner’s final

decision is supported by substantial evidence on the record as a whole, I will affirm

the decision.

                                   Procedural History

       On December 16, 2014, the Social Security Administration denied Shively’s

September 2014 applications for DIB and SSI, in which he claimed he became

1
 Nancy A. Berryhill’s term as Acting Commissioner of Social Security expired in November
2017. She continues to lead the agency as Deputy Commissioner of Operations.
disabled on September 8, 2014, because of proliferative diabetic retinopathy,

diabetes, hypertension, hypercholesterolemia, back injury, vision problems, and

cataract. A hearing was held before an administrative law judge (ALJ) on January

10, 2017,2 at which Shively and a vocational expert testified. On March 1, 2017,

the ALJ denied Shively’s claims for benefits, finding the vocational expert’s

testimony to support a finding that Shively could perform work as it exists in

significant numbers in the national economy. On December 12, 2017, the Appeals

Council denied Shively’s request for review of the ALJ’s decision. The ALJ’s

decision is thus the final decision of the Commissioner. 42 U.S.C. § 405(g).

       In this action for judicial review, Shively claims that the ALJ’s decision is

not supported by substantial evidence on the record as a whole. Specifically,

Shively argues that the ALJ erred in assessing his residual functional capacity

(RFC) by improperly weighing the medical opinion evidence of record, ignoring

other significant medical evidence, and improperly substituting her own opinion

for the medical evidence. Shively also claims that the ALJ improperly discounted

his subjective complaints. Shively asks that I reverse the ALJ’s decision and

award benefits or, alternatively, remand the matter to the Commissioner for further

proceedings.

       For the reasons that follow, the ALJ did not err in her determination.

2
 A hearing scheduled for August 11, 2016, was postponed to give Shively the opportunity to
obtain representation.
                                             -2-
                Medical Records and Other Evidence Before the ALJ

         With respect to the medical records and other evidence of record, I adopt

Shively’s recitation of facts set forth in his Uncontroverted Statement of Facts

(ECF 15) to the extent they are admitted by the Commissioner (ECF 22-1). I also

adopt the additional facts set forth in the Commissioner’s Statement of Additional

Facts (ECF 22-2) and note that they are unrefuted by Shively. Together, these

statements provide a fair and accurate description of the relevant record before the

Court.

         Additional specific facts will be discussed as needed to address the parties’

arguments.

                                       Discussion

A.       Legal Standard

         To be eligible for DIB and SSI under the Social Security Act, Shively must

prove that he is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir.

2001); Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir.

1992). The Social Security Act defines disability as the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). An individual will be declared disabled

                                           -3-
“only if his physical or mental impairment or impairments are of such severity that

he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B).

      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920; Bowen v.

Yuckert, 482 U.S. 137, 140-42 (1987). The first three steps involve a

determination as to whether the claimant is currently engaged in substantial gainful

activity; whether he has a severe impairment; and whether his severe

impairment(s) meets or medically equals the severity of a listed impairment. At

Step 4 of the process, the ALJ must assess the claimant’s RFC – that is, the most

the claimant is able to do despite his physical and mental limitations, Martise v.

Astrue, 641 F.3d 909, 923 (8th Cir. 2011) – and determine whether the claimant is

able to perform his past relevant work. Goff v. Barnhart, 421 F.3d 785, 790 (8th

Cir. 2005) (RFC assessment occurs at fourth step of process). If the claimant is

unable to perform his past work, the Commissioner continues to Step 5 and

determines whether the claimant can perform other work as it exists in significant

numbers in the national economy. If so, the claimant is found not to be disabled,

and disability benefits are denied.

                                         -4-
      The claimant bears the burden through Step 4 of the analysis. If he meets

this burden and shows that he is unable to perform his past relevant work, the

burden shifts to the Commissioner at Step 5 to produce evidence demonstrating

that the claimant has the RFC to perform other jobs in the national economy that

exist in significant numbers and are consistent with his impairments and vocational

factors such as age, education, and work experience. Phillips v. Astrue, 671 F.3d

699, 702 (8th Cir. 2012). If the claimant has non-exertional impairments, such as

pain or postural limitations, the Commissioner may satisfy her burden at Step 5

through the testimony of a vocational expert. Pearsall, 274 F.3d at 1219.

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Jones, 619 F.3d at 968.

Determining whether there is substantial evidence requires scrutinizing analysis.

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

                                          -5-
positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.

B.     The ALJ’s Decision

       The ALJ found that Shively meets the requirements of the Social Security

Act through December 31, 2019, and that he had not engaged in substantial gainful

activity since September 8, 2014, the alleged onset date of disability. The ALJ

found that Shively’s type-2 diabetes mellitus with retinopathy, macular edema,

cataract, post pan-retinal photocoautlation, hyperopia, astigmatism, presbyopia,

and diabetic neuropathy were severe impairments, but that these impairments did

not meet or medically equal a listed impairment in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Tr. 18.)3 The ALJ found that Shively had the RFC to perform

medium work, except that he should

       never climb ladders, ropes or scaffolds or be exposed to unprotected
       heights or hazardous work environments. He could frequently climb
       stairs or ramps and frequently balance, stoop, kneel, crouch, or crawl.
       He could perform tasks that require occasional far acuity with the
       right eye and frequent far acuity with the left eye. He could perform
       tasks that require no more than frequent field of vision or frequent
       near acuity in either eye. He would need to avoid concentrated
       exposure to bright flashing or flickering lights.


3
 The ALJ also found that Shively had hyperlipidemia and lymphadenopathy but that they were
non-severe. (Tr. 19.) Shively does not challenge this finding.
                                            -6-
(Tr. 19.) The ALJ determined that this RFC prevented Shively from performing

his past relevant work as a rural postal carrier. (Tr. 23.)

      Considering Shively’s RFC and his age, education, and work experience, the

ALJ found vocational expert testimony to support a conclusion that Shively could

perform work as it exists in significant numbers in the national economy, and

specifically as a salvage laborer and order filler. The ALJ therefore found Shively

not to be disabled. (Tr. 24.)

C.    Analysis

      Shively claims that the ALJ erred in her RFC assessment because she

improperly discredited his subjective complaints, improperly weighed the medical

opinion evidence, ignored other substantial evidence of record, and improperly

substituted her own opinion for the medical evidence.

      A claimant’s RFC is the most he can do despite his physical or mental

limitations. Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004). The ALJ

bears the primary responsibility for assessing a claimant’s RFC based on all

relevant, credible evidence in the record, including medical records, the

observations of treating physicians and others, and the claimant’s own description

of his symptoms and limitations. Goff, 421 F.3d at 793; Eichelberger v. Barnhart,

390 F.3d 584, 591 (8th Cir. 2004); 20 C.F.R. §§ 404.1545(a), 416.945(a).

Accordingly, when determining a claimant’s RFC, the ALJ must necessarily

                                          -7-
evaluate the consistency of the claimant’s subjective complaints with the evidence

of record. Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007); Tellez v. Barnhart,

403 F.3d 953, 957 (8th Cir. 2005). In addition, because a claimant’s RFC is a

medical question, “the ALJ should obtain medical evidence that addresses the

claimant’s ability to function in the workplace.” Hutsell v. Massanari, 259 F.3d

707, 712 (8th Cir. 2001). Some medical evidence must support the ALJ’s RFC

determination. Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010); Hutsell, 259

F.3d at 711-12. The burden to prove the claimant’s RFC rests with the claimant,

however, and not the Commissioner. Pearsall, 274 F.3d at 1217.

       1.     Evaluation of Symptoms4

       For purposes of social security analysis, a “symptom” is an individual’s own

description or statement of his physical or mental impairment(s). SSR 16-3p, 2017

WL 5180304, at *2 (Soc. Sec. Admin. Oct. 25, 2017) (republished). If a claimant

makes statements about the intensity, persistence, and limiting effects of his

symptoms, the ALJ must determine whether the statements are consistent with the

medical and other evidence of record. Id. at *8.


4
  The Social Security Administration issued a new ruling that eliminates the use of the term
“credibility” when evaluating a claimant’s subjective statements of symptoms, clarifying that
“subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-3p,
2017 WL 5180304, at *2 (Soc. Sec. Admin. Oct. 25, 2017) (republished). The factors to be
considered in evaluating a claimant’s statements, however, remain the same. See id. at *13
(“Our regulations on evaluating symptoms are unchanged.”). See also 20 C.F.R. §§ 404.1529,
416.929. This new ruling applies to the Commissioner’s final decisions made on or after March
28, 2016.
                                            -8-
      When evaluating a claimant’s subjective statements about symptoms, the

ALJ must consider all evidence relating thereto, including the claimant’s prior

work record and third party observations as to his daily activities; the duration,

frequency and intensity of the symptoms; any precipitating and aggravating

factors; the dosage, effectiveness and side effects of medication; and any

functional restrictions. Halverson v. Astrue, 600 F.3d 922, 931 (8th Cir. 2010);

Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (subsequent history

omitted). If the ALJ finds the statements to be inconsistent with the evidence of

record, she must make an express determination and detail specific reasons for the

weight given the claimant’s testimony. SSR 16-3p, 2017 WL 5180304, at *10;

Renstrom v. Astrue, 680 F.3d 1057, 1066 (8th Cir. 2012); Cline v. Sullivan, 939

F.2d 560, 565 (8th Cir. 1991). Here, after finding at Step 3 of the sequential

analysis that Shively’s impairments did not meet the criteria for listing-level

disability, the ALJ evaluated Shively’s statements of symptoms and assessed his

RFC. The ALJ addressed each of the Polaski factors and made specific findings

that Shively’s claimed symptoms were inconsistent with the record. Because these

findings are supported by substantial evidence on the record as a whole, I must

defer to the ALJ’s determination. Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir.

2016).

      First, the ALJ noted that Shively claimed disability because of his poor

                                         -9-
eyesight but that Shively recently went deer hunting, which suggested that he was

able to see well enough to shoot at a target.5 The ALJ also noted that Shively

believed he could drive a car once he got a new prescription for corrective lenses6

and, further, that no doctor imposed driving restrictions or opined that he could not

work because of his vision. An ALJ’s observation that no treating physician

imposed any work-related restrictions supports a determination that the claimant’s

complaints of disabling conditions are not entirely consistent with the record. See

Brown v. Chater, 87 F.3d 963, 965 (8th Cir. 1996). Further, the ability to engage

in activities that require visual acuity is inconsistent with a claim that vision

problems are disabling. See Thurn v. Apfel, 994 F. Supp. 1156, 1167 (W.D. Mo.

1998).

       To the extent Shively testified that he was limited by other physical

conditions – such as numbness in his hands and feet, pain with walking, diarrhea,

shortness of breath, dizziness, and fatigue – the ALJ noted that Shively provided

other testimony that was inconsistent with these averred limitations, including that

he could stand for two hours before needing to sit and could lift up to fifty pounds.

The ALJ also noted Shively’s report that he mowed the lawn, took out trash, cared

5
  Shively complains that the ALJ failed to consider that Shively walked only a short distance and
sat during this recent hunting excursion, which he claims is consistent with his complaints of
fatigue and limited walking ability. The ALJ, however, considered Shively’s hunting in relation
to his ability to see and not in relation to his exertional abilities.
6
 Shively testified at the hearing that he did not drive because his driver’s license had expired.
(Tr. 39.)
                                               - 10 -
for pets, did the laundry, performed car repairs, and went shopping. The ability to

engage in these activities is inconsistent with Shively’s complaints that his

conditions were disabling. See Medhaug v. Astrue, 578 F.3d 805, 817 (8th Cir.

2009); Brown v. Barnhart, 390 F.3d 535, 541-42 (8th Cir. 2004).

      The ALJ also noted that the medical evidence did not support Shively’s

claims of chronic pain and fatigue, specifically noting that physical examinations

were typically unremarkable and that after receiving a work excuse in September

2015 for “general fatigue,” treatment records showed that he denied fatigue and

had no physical complaints during office visits. Substantial evidence on the record

as a whole supports these findings. (See, e.g., Tr. 532-35, 541-43, 548-49, 554-57,

584-88, 604-08, 682-85, 1073-80.) Indeed, other than two isolated reports in April

and June 2015 (Tr. 624, 641), a review of the record shows that Shively never

complained of fatigue to any healthcare provider during the relevant period.

“Contradictions between a claimant’s sworn testimony and what he actually told

physicians weigh against the claimant’s credibility.” Frank v. Colvin, 129 F. Supp.

3d 794, 806 (E.D. Mo. 2015) (citing Karlix v. Barnhart, 457 F.3d 742, 748 (8th

Cir. 2006)).

      Nor does the record show that Shively ever complained of dizziness or

experienced shortness of breath. Frank, 129 F. Supp. 3d at 806. In addition,

although Shively complained in November 2014 that he had difficulty walking

                                        - 11 -
because of foot pain (Tr. 751), there is no indication in the record that Shively ever

made any other similar complaints. Likewise, although Shively complained to his

physician in March and April 2015 that he had numbness in his legs and feet,

physical examinations during these visits were normal (Tr. 641-45, 710-12),

including a sensory examination of the extremities (Tr. 711). No other complaints

of numbness appear in the medical record; nor is there any evidence that any

physical examination revealed any deficit. Where multiple examinations show no

relevant abnormalities, an ALJ does not err in finding the medical evidence not to

support a claimant’s allegations of disabling symptoms. Halverson, 600 F.3d at

933.

          The ALJ also noted that, when considering Shively’s ability to work,

Shively’s primary treating physician recommended that he follow up with his eye

doctor regarding the matter (Tr. 607), which the ALJ found significant in that it

suggested that Shively’s treating physician did not consider Shively’s physical

symptoms to be so limiting.

          Finally, the ALJ found the record to show that, with treatment for his eye

condition, Shively could see reasonably well. 7 The ALJ specifically noted that a

physician’s report from November 2016 stated that Shively could see 20/80 on the

right and 20/30 on the left with correction. See Gonzales v. Barnhart, 465 F.3d


7
    Shively does not challenge any of the vision restrictions that the ALJ included in the RFC.
                                                - 12 -
890, 895 (8th Cir. 2006) (ALJ may make factual determination that claimant’s

subjective complaints are not credible in light of objective medical evidence to the

contrary). The ALJ also noted that Shively received only conservative treatment

for other physical complaints with favorable results and no side effects. Where an

impairment can be controlled by treatment, it cannot be considered disabling.

Wildman v. Astrue, 596 F.3d 959, 965 (8th Cir. 2010); Rhodes v. Apfel, 40 F. Supp.

2d 1108, 1122 (E.D. Mo. 1999) (ALJ did not err in discrediting subjective

complaints where evidence showed that symptoms were relieved through

appropriate treatment). See also Depover v. Barnhart, 349 F.3d 563, 566 (8th Cir.

2003) (no medical records during relevant time period mention the claimant having

side effects from any medication).

      Accordingly, in a manner consistent with and as required by Polaski, the

ALJ evaluated Shively’s statements of symptoms on the basis of the entire record

and articulated specific reasons in finding that Shively’s symptoms were

inconsistent with the record. Because this determination is supported by good

reasons and substantial evidence, I must defer to it. Julin, 826 F.3d at 1086.

      2.     Medical Opinion Evidence

      When evaluating opinion evidence, an ALJ is required to explain in her

decision the weight given to any opinions from treating sources, non-treating

sources, and non-examining sources. See 20 C.F.R. §§ 404.1527(e)(2)(ii),

                                        - 13 -
416.927(e)(2)(ii). The Regulations require that more weight be given to the

opinions of treating physicians than other sources. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). A treating physician’s assessment of the nature and severity of a

claimant’s impairments should be given controlling weight if the opinion is well

supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with other substantial evidence in the record. 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2); see also Forehand v. Barnhart, 364 F.3d 984, 986

(8th Cir. 2004). This is so because a treating physician has the best opportunity to

observe and evaluate a claimant’s condition,

      since these sources are likely to be the medical professionals most
      able to provide a detailed, longitudinal picture of [a claimant’s]
      medical impairment(s) and may bring a unique perspective to the
      medical evidence that cannot be obtained from the objective medical
      findings alone or from reports of individual examinations, such as
      consultative examinations or brief hospitalizations.

20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

      When a treating physician’s opinion is not given controlling weight, the

Commissioner must look to various factors in determining what weight to accord

that and any other medical opinion of record, including the length of the treatment

relationship and the frequency of examination, the nature and extent of the

treatment relationship, whether the physician provides support for her findings,

whether other evidence in the record is consistent with the physician’s findings,

and the physician’s area of specialty. 20 C.F.R. §§ 404.1527(c), (e); 416.927(c),
                                        - 14 -
(e). Inconsistency with other substantial evidence alone is a sufficient basis upon

which an ALJ may discount a treating physician’s opinion. Goff, 421 F.3d at 790-

91. The Commissioner “will always give good reasons in [the] notice of

determination or decision for the weight [given to the] treating source’s opinion.”

20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

      In this action, the ALJ determined to accord little weight to the opinion of

Shively’s treating physician, Dr. John Collins. For the reasons that follow, the ALJ

did not err in this determination.

      Shively began seeing Dr. Collins as his primary physician in April 2016.

Shively visited Dr. Collins four times between April 5 and June 28, 2016

(primarily for lab draws), during which time it was noted that Shively had no

physical complaints or concerns. He also had normal physical examinations

during these visits with no recorded findings of fatigue, pain, or numbness. (Tr.

532-57.) Although fatigue was noted at a July 8 lab draw (Tr. 524), Shively

reported on July 21 that he felt okay except for intermittent “belly aches.” (Tr.

516.) On July 26, he had no complaints of fatigue. (Tr. 652-53.)

      On September 9, 2016, Shively visited Dr. Collins for the purpose of having

Dr. Collins complete disability paperwork. Review of systems on this date showed

that Shively had no complaints. Physical examination was normal in all respects.

(Tr. 1078-80.) On that same date, however, Dr. Collins completed a Medical

                                        - 15 -
Source Statement (MSS) of Ability to Do Work-Related Activities wherein he

opined that Shively’s shortness of breath and near syncope limited him to:

         occasionally lift and carry twenty pounds,
         frequently lift and carry less than ten pounds,
         stand and walk less than two hours in an eight-hour workday,
         sit about three hours in an eight-hour workday,
         sit for only twenty minutes before needing to change position,
         stand for only ten minutes before needing to change position,
         walk once a day for five minutes, and
         lie down once a day for two to three hours.

(Tr. 736.) Dr. Collins also opined that, because of impaired balance and

numbness in his feet, Shively could never twist, stoop, bend, crouch, or climb

ladders and could only occasionally climb stairs. He also opined that Shively’s

hand numbness and impaired balance prevented him from handling, fingering,

pushing, or pulling and limited him to only occasional reaching and feeling. Dr.

Collins further opined that Shively was environmentally limited in that he must

avoid all exposure to extreme heat, extreme cold, and high humidity; avoid

moderate exposure to fumes, odors, dusts, gases, and chemicals; and avoid

concentrated exposure to perfumes, soldering fluxes, solvents, and cleaners. (Tr.

737-38.) Dr. Collins reported that Shively would need to take twenty-minute

breaks every five minutes because of pain, paresthesias, and numbness and would

miss work more than four days a month because of his impairments or related

treatment. Finally, Dr. Collins agreed that Shively’s disability began in September


                                       - 16 -
2014. (Tr. 738-39.)

      The ALJ gave Dr. Collins’ opinion limited weight, reasoning first that it was

inconsistent with Dr. Collins’ own treatment records. This reason is supported by

substantial evidence on the record as a whole. As noted by the ALJ, Dr. Collins’

treatment records do not report any findings that Shively experienced any of the

opined limitations and, indeed, the results of Dr. Collins’ examinations of Shively

were normal in all respects. Further, as discussed above, the record shows that

Shively did not complain to Dr. Collins that he experienced any of the symptoms

described in the MSS; and to the extent Shively made such complaints to other

healthcare providers, the record shows that these isolated complaints occurred in

late 2014 and early 2015. An ALJ does not err when she discounts a treating

physician’s medical opinion where the opined limitations stand alone and were

never mentioned in the physician’s numerous records of treatment. Cline, 771

F.3d at 1104. See also Julin, 826 F.3d at 1088 (opinions of treating physicians

may be given limited weight if they are inconsistent with the record) (citing

Papesh v. Colvin, 786 F.3d 1126, 1132 (8th Cir. 2015)).

      The ALJ also reasoned that the exertional limitations as opined by Dr.

Collins were inconsistent with Shively’s own testimony and admissions. Indeed,

as noted above, although Dr. Collins opined that Shively was limited to a total of

less than two hours standing and walking throughout a workday, Shively testified

                                        - 17 -
that he could engage in such activity two hours at a time. Dr. Collins’ opinion that

Shively could walk only once a day and for only five minutes is also inconsistent

with Shively’s reported activities of shopping, mowing, and engaging in regular

household chores.

      Finally, I agree with the ALJ that Dr. Collins’ opinion appeared to be based

on Shively’s own subjective complaints and not upon any medical findings.

Because the ALJ properly discounted Shively’s subjective complaints, she did not

err in discounting Dr. Collins’ opinion that was based on these complaints. Julin,

826 F.3d at 1089.

      Accordingly, because the ALJ’s reasons to discount Dr. Collins’ MSS are

supported by substantial evidence on the record as a whole, the ALJ did not err in

according only limited weight to the MSS. Julin, 826 F.3d at 1088.

      3.     Other Medical Evidence

      Shively complains that the ALJ’s decision focuses only on his vision

impairment and ignores medical evidence of record establishing that he suffered

from other physical impairments related to his diabetes. Shively claims that the

ALJ erred by ignoring this other evidence and by substituting her own judgment

for such other evidence. As shown by the discussion above, Shively’s argument

has no support in the record. The ALJ thoroughly summarized all of the medical

evidence and properly concluded that the medical and other evidence of record

                                       - 18 -
failed to support Shively’s assertion that other physical conditions affected his

ability to engage in work-related activities.

      4.     RFC to Perform Medium Work

      In his reply brief, Shively raises an additional argument that his mere ability

to shop for two hours or lift a fifty-pound bag of dogfood on isolated occasions

cannot support the ALJ’s determination that he can perform medium work. A

review of the ALJ’s decision, however, shows that she did not base her exertional

finding on only these considerations. To the contrary, the ALJ thoroughly

discussed specific medical facts as well as the nonmedical evidence of record,

addressed the consistency of this evidence when viewed in light of the record as a

whole, and assessed Shively’s RFC based on the relevant, credible evidence of

record. Accord SSR 96-8p, 1996 WL 374184, at *7 (Soc. Sec. Admin. July 2,

1996). Because the RFC is supported by some medical evidence, it will not be

disturbed. See Steed v. Astrue, 524 F.3d 872, 875-76 (8th Cir. 2008) (upholding

ALJ’s conclusion that claimant could perform light work based medical evidence

showing largely normal objective findings or findings of mild conditions, despite

fact that medical evidence was silent regarding work-related restrictions such as

length of time she could sit, stand, and walk, and amount of weight she could

carry); Thornhill v. Colvin, No. 4:12-CV-1150 (CEJ), 2013 WL 3835830, at *12

(E.D. Mo. July 24, 2013) (medical records showing that physical examinations

                                         - 19 -
were essentially unremarkable and revealed normal findings constituted medical

evidence in support of a finding that claimant could perform medium work).

                                    Conclusion

      For all of the foregoing reasons, the ALJ’s determination that Shively is not

disabled is supported by substantial evidence on the record as a whole, and

Shively’s claims of error are denied.

      Accordingly,

      IT IS HEREBY ORDERED that that the decision of the Commissioner is

affirmed, and plaintiff Larry L. Shively’s complaint is dismissed with prejudice.

      A separate Judgment is entered herewith.




                                        ____________________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE


Dated this 13th day of November, 2018.




                                        - 20 -
